DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on August 19, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2020.

Response to Amendment
The amendment filed December 21, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the claims have been amended to recite that all of the materials in the absorbent core are randomly distributed and oriented throughout the absorbent core and that all materials in the at .
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson (US 2011/0152813) and further in view of Noda et al. (US 2007/0299416).
With reference to claim 1, Ellingson discloses an absorbent article (20) having a longitudinal direction (14), a transverse direction (16) and a thickness direction (18), having, in the longitudinal direction, a front direction (22), a rear section (24), and a crotch section (26) between the front section and the rear section (figure 1), and comprising a fluid permeable topsheet (30), a fluid impermeable backsheet (32), and an absorbent core (34) enclosed between the topsheet and the backsheet [0012], 
wherein the absorbent core comprises superabsorbent material being generally equally distributed (i.e., via air forming) along said absorbent core in an amount of 25-55% of the total weight of the absorbent core [0050] and has two longitudinally extending side regions (62,64) being spaced apart in the transversal direction by at least one longitudinally extending channel region (66), 

The difference between Ellingson and claim 1 is the provision that a ratio between the basis weight of the channel regions and the basis weight of the side regions of the absorbent core is between 1:3 and 2:3.
Noda et al. (hereinafter “Noda”) teaches an absorbent body including channel regions (1A) disposed between side regions (2A) as shown in the figures. Noda also teaches that the fiber basis weight of the areas which make up the channel regions (1A) is preferably 3 g/m2 to 150 g/m2 [0157] and that the fiber basis weight of the side regions (2A) is preferably 15 g/m2 to 250 g/m2 [0154], thereby providing a ratio as claimed.
It would have been obvious to one of ordinary skill in the art to provide the article of Ellingson with the specific ratio as taught by Noda because the ratio provides for a more stable product which provides efficient absorption and reduces the possibility of product damage during use as taught by Noda in [0156] and [0158].
With reference to claim 2, Ellingson discloses an absorbent article wherein the absorbent article is an incontinence liner [0022] having a single absorbent core (36) as set forth in [0023]. 
As to claim 3, Ellingson discloses an absorbent article further comprising an acquisition layer generally covering said absorbent core as set forth in [0039]. 

As to claim 5, Ellingson discloses an absorbent article wherein the absorbent core has two longitudinally extending side regions (112,114) and a longitudinally extending central region (110) between said side regions, the central region and the side regions being spaced apart in the transversal direction by said channel regions as shown in figure 8. 
With respect to claims 6 and 7, Ellingson teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Ellingson and claims 6 and 7 is the explicit recitation that the width of the central region is less than the width of the side regions at least in the front region and the rear region and also in the crotch section (cl. 7). 
Noda teaches an absorbent article wherein the width of the central region is less than the width of the side regions throughout the article as set forth in [0117] and [0119].
It would have been obvious to one of ordinary skill in the art to provide the article of Ellingson with the dimensions as taught by Noda in order to reduce adverse effects on the skin [0116] and to retain the integrity of the article as taught by Noda in [0124].

With respect to claim 9, Ellingson teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Ellingson and claim 9 is the explicit recitation that the width of the central region is 6-10 mm. 
Noda teaches an absorbent article wherein the width of the central region is 6-10 mm as set forth in [0117].
It would have been obvious to one of ordinary skill in the art to provide the central region of Ellingson with the dimensions as taught by Noda in order to reduce adverse effects on the skin [0116] and to retain the integrity of the article as taught by Noda in [0124].
With reference to claims 10-12, see the rejection of claims 6-7 and 9 where corresponding side regions are raised regions 2a and both the channel regions and the core have widths that may be equal as set forth in [0117] and in [0119].
With respect to claim 13, Ellingson teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Ellingson and claim 13 is the explicit recitation that the channel region is formed in the core by deposition of core material, said deposition of 
The difference between Ellingson and claim 13 is the provision that the channel region is formed in the core by deposition of core material, said deposition of core material being relatively less in the channel region as compared to the deposition of material in other areas of the core. 
Noda teaches an absorbent body including channel regions (1A) disposed between side regions (2A) as shown in the figures. Noda also teaches that the fiber basis weight of the areas which make up the channel regions (1A) is preferably 3 g/m2 to 150 g/m2 [0157] and that the fiber basis weight of the side regions (2A) is preferably 15 g/m2 to 250 g/m2 [0154], thereby providing a lesser deposition of core material being as claimed. 
It would have been obvious to one of ordinary skill in the art to provide the article of Ellingson with the material amounts as taught by Noda because in order to provide a more stable product which provides efficient absorption and reduces the possibility of product damage during use as taught by Noda in [0156] and [0158].
With reference to claim 14, Ellingson discloses an absorbent core (34) for use in an absorbent article (20) and having two longitudinally extending side regions (62,64) being spaced apart in a transversal direction by at least one longitudinally extending channel region (66), said absorbent core having in the longitudinal direction (14),  a 
wherein the channel region extends along the entire length of the absorbent core [0038],
wherein the absorbent core comprises superabsorbent material being generally equally distributed (i.e., via airforming) along said absorbent core in an amount of 25-55% of the total weight of the absorbent core as set forth in [0050]. 
The difference between Ellingson and claim 14 is the provision that a ratio between the basis weight of the channel regions and the basis weight of the side regions of the absorbent core is between 1:3 and 2:3.
Noda teaches an absorbent body including channel regions (1A) disposed between side regions (2A) as shown in the figures. Noda also teaches that the fiber basis weight of the areas which make up the channel regions (1A) is preferably 3 g/m2 to 150 g/m2 [0157] and that the fiber basis weight of the side regions (2A) is preferably 15 g/m2 to 250 g/m2 [0154], thereby providing a ratio as claimed.
It would have been obvious to one of ordinary skill in the art to provide the article of Ellingson with the specific ratio as taught by Noda because the ratio provides for a more stable product which provides efficient absorption and reduces the possibility of product damage during use as taught by Noda in [0156] and [0158].


Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson (US 2011/0152813) in view of Noda et al. (US 2007/0299416) as evidenced by Wright et al. (US 2017/0233909) or, in the alternative, as further in view of Kainth et al. (US 2004/0044320).
With reference to claims 16 and 19, Ellingson in view of Noda teach the invention substantially as claimed as set forth in the rejection of claims 1 and 14.
It is noted that both Ellingson and Noda disclose airforming/airlaying as a suitable means to produce the absorbent core. See [0050] and [0069], respectively.
Airforming/airlaying is a process well known in the art to produce a homogeneous mixture as evidenced by Wright et al. as set forth in [0098].
Alternatively, Kainth et al. (hereinafter “Kainth”) teaches analogous art that includes an absorbent comprises where cellulose may be homogeneously mixed as set forth in [0076].
It would have been obvious to one of ordinary skill in the art at the time the invention as made to provide the absorbent core of Ellingson in view of Noda with a homogeneous mixture as taught by Kainth in order to provide the article with the benefit of the mixture components throughout the structure as taught by Kainth in [0075-0076].
Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson (US 2011/0152813) in view of Noda et al. (US 2007/0299416) as evidenced by, or in the alternative, as further in view of Mahr et al. (US 6,169223).
With reference to claims 17-18 and 20-21, Ellingson in view of Noda teach the invention substantially as claimed as set forth in the rejection of claims 1 and 14.
It is noted that both Ellingson and Noda disclose airforming/airlaying as a suitable means to produce the absorbent core. See [0050] and [0069], respectively.
Airforming/airlaying is a process well known in the art to produce a mixture with fibers of random orientation as evidenced by Mahr et al. (hereinafter Mar”) as set forth in col. 3, lines 36-40.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention as made to provide the absorbent core of Ellingson in view of Noda with a mixture having randomly oriented material as taught by Mahr in order to provide the structure with greater absorption efficiency as taught by Mahr in col. 3, lines 40-42.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-15 of copending Application No. 15/768,638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles wherein the absorbent core has two longitudinally extending side regions and a longitudinally extending central region between said side regions, the central region and the side regions being spaced apart in the transversal direction by longitudinally extending channel regions, wherein the width of the central region in the transversal direction is less than the width of each of the side regions in the transversal direction, at least in the front section.
The limitations of claim 1 of the instant application are found in claim 1 of the reference application.
The limitations of claim 2 of the instant application are found in claim 2 of the reference application.
The limitations of claim 3 of the instant application are found in claim 3 of the reference application.
The limitations of claim 4 of the instant application are found in claim 1 of the reference application.
The limitations of claim 5 of the instant application are found in claim of the reference application.

The limitations of claim 7 of the instant application are found in claim 7 of the reference application.
The limitations of claim 8 of the instant application are found in claim 8 of the reference application.
The limitations of claim 9 of the instant application are found in claim 11 of the reference application.
The limitations of claim 10 of the instant application are found in claim 12 of the reference application.
The limitations of claim 11 of the instant application are found in claim 10 of the reference application.
The limitations of claim 12 of the instant application are found in claim 13 of the reference application.
The limitations of claim 13 of the instant application are found in claim 14 of the reference application.
The limitations of claim 14 of the instant application are found in claim 15 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
December 21, 2020 have been fully considered but they are not persuasive.
With respect to applicant’s argument that Ellingson does not state that the superabsorbent material is generally equally distributed along the core, the examiner disagrees. Initially, it is noted that the term “generally” is an approximate term and is defined as “in most cases”, but not in all.  Nevertheless, Ellingson does describe that the absorbent may be air formed with the cellulosic fibers and superabsorbent as set forth in [0050] and as relied on the rejection of claim 1.  One of ordinary skill in the art understands the term air formed to mean that the fibers are homogeneously mixed via air stream. This definition is well known in the art as evidenced by Wright et al. (US 2017/0233909) in [0098].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781